Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 13, 2001 (People v Mabry, 288 AD2d 326 [2001]), affirming a judgment of the Supreme Court, Queens County, rendered February 17, 2000, and an amended sentence of the same court imposed March 24, 2000.
Ordered that the application is denied.
*1024The appellant has failed to establish that she was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, EJ., Florio, Miller and Schmidt, JJ., concur.